Shepherd, District Judge.
This is a case upon an agreed statement of facts involving the precise question raised upon cross-appeal in the case of Richardson County v. Drainage District No. 1, ante, p. 662. The case was brought by a large number of owners who joined in an application for injunction on the ground that the district was precluded by the federal statute and by the action of its board of supervisors from levying a fourth supplemental assessment for drainage ditch improvements upon their lands. All of these plaintiffs, with two interveners, are the owners of lands patented subsequently to the levying of the original assessment at the time of the construction of the ditch, and subsequently to the settlement made with respect to such initial assessment by the Indian agent and the supervisors of the drainage district. The amount paid on such initial assessment, added to the fourth supplemental assessment contemplated, does not exceed the total benefits to the land.
The court holds, as in Richardson County v. Drainage District No. 1, supra, that the district court was in error in finding for the plaintiffs and appellees and in granting the said appellees an injunction against the collection of the assessment made by the appellants.
The decree of the district court is therefore reversed and the cause is remanded, with instructions to enter an order setting aside the decree and dismissing the case at the costs of the plaintiffs and appellees.
Reversed and dismissed.